Citation Nr: 0106880	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-16 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
to a May 1995 rating decision, which denied the issue of 
entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The appellant served on active duty from January 1955 to 
December 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for frostbite of the 
feet, peripheral arterial disease of both lower extremities, 
and hearing loss.  


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
appellant's claim for service connection for hearing loss.  
The appellant was informed of this decision by correspondence 
dated May 24, 1995.

2.  A Notice of Disagreement was received as to the May 1995 
decision.  On June 16, 1995, a Statement of the Case was 
mailed to the appellant.

3.  A timely VA Form 9, substantive appeal, pertaining to the 
issue of service connection for hearing loss, is not of 
record.


CONCLUSION OF LAW

A timely substantive appeal as to the issue of service 
connection for hearing loss was not filed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.305 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1995 rating decision, the RO denied service 
connection for frostbite of the feet, peripheral arterial 
disease of both lower extremities and hearing loss.  In June 
1995, a notice of disagreement as to all denials was 
received, and a statement of the case was issued that same 
month.  In June 1995, a VA Form 9 (Appeal to the Board of 
Veterans Appeals) was received.  However, for reasons 
discussed infra, the Board, in a letter dated November 20, 
2000, advised the veteran that a timely substantive appeal as 
to the May 1995 RO decision denying service connection for 
hearing loss did not appear to be of record.  

The Board notes that in February 1998, the RO granted service 
connection for frostbite of the feet, bilateral.  In a letter 
received in May 1998, the veteran stated that he desired to 
withdraw all issues on appeal except for the issue of hearing 
loss.  See 38 C.F.R. § 20.204(b) (2000).

Given the foregoing, the only issue before the Board is 
whether it has jurisdiction to consider the issue of service 
connection for hearing loss.  In this regard, the United 
States Court of Appeals for the Federal Circuit has noted 
that, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).  In 
this case, the issue is whether the veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 1991).  The 
Board's authority to consider its jurisdiction is contained 
in 38 U.S.C.A. § 7105(d)(3) (West 1991), which provides that 
". . . questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in November 2000, the veteran and his representative 
were given notice that the Board was going to consider 
whether the substantive appeal on the issue of service 
connection for hearing loss was adequate and/or timely, and 
they were given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. § 
20.203 (2000).  The November 2000 letters to the veteran and 
his representative provided them with notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider this issue.  The veteran was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing.  However, the claims file does not contain a 
response from either the veteran or his representative.  The 
Board therefore concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  

The Board must determine whether the veteran's June 1995 VA 
Form 9 constitutes a substantive appeal of the RO's May 1995 
denial of his claim for hearing loss, and whether there is 
any other basis to find that a timely substantive appeal as 
to this issue was received.  The steps to be taken to perfect 
an appeal to the Board following an adverse determination by 
an agency of original jurisdiction are set out fully in 
statute and regulations.  "Appellate review will be initiated 
by a Notice of Disagreement and completed by a substantive 
appeal after a Statement of the Case is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200; see also 38 C.F.R. § 20.201 (2000) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202.  The NOD and the substantive appeal must 
be filed with the activity/office that entered the 
determination with which disagreement has been expressed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2000).  

After an Notice of Disagreement (NOD) is filed, a Statement 
of the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  The SOC is to be forwarded to the appellant at his 
most recent address of record, with a copy provided to the 
representative. 38 C.F.R. § 19.30(a) (2000).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2000).

In a May 1995 rating decision, the RO denied service 
connection for hearing loss and two other disabilities.  The 
veteran was notified of this decision by cover letter, dated 
May 24, 1995.  On June 14, 1995, a NOD as to all denials was 
received.  By cover letter dated June 16, 1995, a SOC was 
issued.  The cover letter notified the veteran that in his 
substantive appeal, "The important thing is to say, in you 
own words, what benefit you want, what facts in the statement 
you disagree with, and any error you believe we made in 
applying the law."  

On June 29, 1995, a VA Form 9 (Appeal to the Board of 
Veterans Appeals) was received.  The only statement that the 
veteran made was the following: "My records may not show any 
evidence that I got my feet frost bite or froze in Korea in 
Feb. 1956 I have lots of problems with both feet to this 
date."  There was no reference to hearing loss.  A review of 
the claims file shows that between May 24, 1995 and May 24, 
1996 (the date marking the end of the one year period from 
notice of the rating decision) the RO did not received any 
correspondence which indicates continued disagreement with 
the denial of the claim for hearing loss.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  Although the veteran 
was afforded a hearing in May 1998 in which he discussed 
hearing loss, and although a hearing transcript may be a 
timely Substantive Appeal under certain circumstances, see 38 
C.F.R. § 20.202; Tomlin v. Brown, 5 Vet. App. 355 (1993), in 
this case the May 1998 hearing came well after the expiration 
of the one year period for the filing of an appeal.  The 
Board parenthetically notes that hearing loss was not 
mentioned during a May 1997 hearing at the RO.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran submitted a VA Form 9 to the RO on June 29, 1995 that 
did not mention hearing loss.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with chapter 71, Title 38, United States Code.  38 U.S.C.A. § 
7108 (West 1991).  There has not been a timely appeal of the 
issue, so any purported appeal is not in conformity with the 
law.  Therefore, the appeal was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for hearing loss is 
dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

